Citation Nr: 1629327	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for an ear condition.

4.  Entitlement to service connection for a throat condition.

5.  Entitlement to service connection for a nose condition.

6.  Entitlement to service connection for a headache disability (claimed as frequent headaches).

7.  Entitlement to service connection for residuals of tuberculosis.

8.  Entitlement to service connection for a condition manifested by leg cramps.

9.  Entitlement to service connection for a dental disability for compensation purposes (claimed as tooth or gum trouble).

10.  Entitlement to service connection for a shoulder disability (claimed as painful shoulder).

11.  Entitlement to service connection for a back disability (claimed as recurrent back pain).

12.  Entitlement to service connection for a condition manifested by pain or pressure in the chest.

13.  Entitlement to service connection for a stomach disability.

14.  Entitlement to service connection for an intestinal disability (claimed as intestinal trouble).

15.  Entitlement to service connection for a condition manifested by chronic or frequent colds.

16.  Entitlement to service connection for an elbow disability.

17.  Entitlement to service connection for high blood pressure.

18.  Entitlement to service connection for a condition manifested by low blood pressure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1987.

These matters come to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2013, a statement of the case was issued in January 2014, and a substantive appeal was received in May 2014.

The Board notes that the June 2013 rating decision also denied entitlement to a TDIU.  In May 2014, a notice of disagreement was received and a statement of the case was issued in June 2015.  Because the Veteran did not file a substantive appeal and because there are no increased rating issues on appeal (service connection has not been established for any disability), thus this matter is not in appellate status.

With respect to the Veteran's claim for a dental disorder, it is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment.  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).



FINDINGS OF FACT

1.  A current liver disability is not shown by the pertinent evidence.

2.  A current elbow disability is not shown by the pertinent evidence.

3.  A current disorder of low blood pressure is not shown by the pertinent evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for an elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for low blood pressure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in February 2012 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues.  The Veteran was not afforded VA examinations with regard to his claimed liver, elbow, and low blood pressure claims, but as will be discussed below such are not required in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims folder contains the Veteran's service treatment records.  The Veteran has not identified any post-service treatment records with regard to these claimed conditions.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The Veteran has claimed a liver disability, an elbow disability, and low blood pressure due to service.  Service treatment records do not reflect any complaints, treatment, or diagnoses related to the liver, elbows, or low blood pressure.  

On September 1971, January 1983 and March 1987 Report of Medical Examinations, his 'abdomen and viscera' and 'upper extremities' were clinically evaluated as normal.  09/04/2015 VBMS entry, STR-Medical at 4, 7, 28.  On a January 1983 Report of Medical History, he checked the 'Yes' box for 'stomach, liver, or intestinal trouble' but the examiner noted stomach trouble and nothing associated with the liver.  He checked the 'No' box for 'painful or "trick" shoulder or elbow.'  Id. at 27.  On a March 1987 Report of Medical History completed for separation purposes, he checked the 'Yes' box for 'stomach, liver, or intestinal trouble' but the examiner noted intermittent indigestion and nothing related to the liver.  He checked the 'Yes' box for 'painful or "trick" shoulder or elbow but the examiner noted painful right shoulder and nothing related to either elbow.  Id. at 32.  

While service treatment records do reflect notations of elevated blood pressure, his blood pressure readings were not characterized as "low."  Id. at 5, 85-86.

The Veteran has not identified any post-service medical evidence with regard to these claimed conditions.  Moreover, the Veteran has not offered any specific assertions as to why he believes these claimed conditions are due to service.  The evidence of record does not contain any diagnoses related to the liver or elbows nor does the evidence of record reflect a finding of low blood pressure.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is noted that the RO did not provide a VA examination or opinion for these service connection claims but the Board finds that such is not required in order to make a final adjudication.  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

As detailed above, liver, elbow, and low blood pressure disabilities have not been diagnosed nor is there competent evidence of persistent or recurrent symptoms of a disability. 

As the evidence does not establish that the Veteran suffered "an event, injury or disease in service" with regard to any of these claimed disabilities, it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of these claimed disabilities in service.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

The Board has considered the Veteran's general contention that he has these claimed disabilities due to service, but he is not competent to attest to diagnoses as this requires medical expertise.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  

Again, the evidence of record does not reflect diagnoses pertaining to the liver or elbows nor evidence of low blood pressure.  The Veteran's general contentions are outweighed by the lack of diagnoses or complaints reflected in the medical records. 

In sum, the preponderance of the evidence is against these 3 service connection issues so the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a liver disability, an elbow disability, and low blood pressure are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a liver disability is denied.

Entitlement to service connection for an elbow disability is denied.

Entitlement to service connection for a condition manifested by low blood pressure is denied.


REMAND

In February and March 1970, the Veteran sought treatment for a sore throat.  09/04/2015 VBMS entry, STR-Medical at 101.

In February 1975, pulmonary tuberculosis was diagnosed.  Id. at 100-101, 110.  

An October 1976 record reflects nasal polyps and rule out sinusitis.  Id. at 92.  An October 1976 record reflects a provisional diagnosis of allergic polyposis.  Id. at 108.

A December 1976 service treatment record reflects nasal polyps secondary to allergies.  Id. at 87.

In May 1977, the Veteran sought treatment for a viral syndrome associated with left ear complaints.  09/04/2015 VBMS entry, STR-Medical at 88.  

A June 1977 record reflects complaints of a headache and cough.  Id. at 89.

A May 1982 record reflects allergies and rule out gastritis.  Id. at 89.  Thereafter, a May 1982 record reflects trachea bronchitis.  Id. at 90.

The January 1983 Report of Medical Examination reflects elevated high blood pressure.  Id. at 5.  A January 1983 Report of Medical History reflects occasional leg cramps in cold weather; and, occasional stomach trouble.  Id. at 27.  

Service treatment records dated in January and February 1983 reflect mild high blood pressure.  Id. at 85-86.

A March 1983 service treatment record reflects an assessment of high blood pressure, mild.  Id. at 80.  

Another March 1983 service treatment record reflects hay fever symptoms and that his high blood pressure is not yet controlled.  Id.  A week later his high blood pressure was noted to be controlled.  Id. at 81.

The March 1987 Report of Medical Examination conducted for separation purposes reflects the examiner's notations of frequent or severe headaches; ENT trouble - sinusitis related to allergies; shortness of breath - occasionally on left upper chest, few seconds only; history of high blood pressure; intermittent indigestion; a painful right shoulder for the prior month; recurrent back pain - positional, transient (minutes).  Id. at 32.  

The Veteran has claimed entitlement to service connection for throat and nose conditions but it appears he may be claiming throat and nose symptoms associated with allergies.  

Due to the in-service complaints and treatment documented above, the Board finds that the Veteran should be afforded VA examinations to assess the nature and etiology of his claimed headache disability, residuals of tuberculosis, throat disability, right shoulder disability, back disability, condition manifested by pain or pressure in chest, stomach disability, intestinal trouble, nose condition, a condition manifested by chronic or frequent colds, and high blood pressure.  

Eye disability

The Veteran has claimed entitlement to service connection for 'eye trouble.'  

Service treatment records reflect that on enlistment, defective color perception was diagnosed.  09/04/2015 VBMS entry, STR-Medical at 93.  In December 1967, the Veteran sustained a contusion to the left upper eyelid.  The examiner noted that his eyes react to light with some photophobia.  Id. at 106.  A January 1983 Report of Medical Examination reflects defective vision, slight, OD.  Id. at 5.  The March 1987 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'eye trouble' and the examiner noted that he wears glasses.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (finding that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In light of the December 1967 contusion, the Veteran should be afforded a VA examination to assess the nature and etiology of any eye/vision disability.  Such opinion should address whether any defects were subjected to a superimposed disease or injury which created additional disability.  

Dental (compensation purposes)

The Board finds that the basis of the Veteran's claim for dental compensation is unclear.  Specifically, the record does not conclusively indicate whether he believes compensation is warranted from in-service dental treatment or from in-service dental trauma.  The Board finds that clarification is needed and a dental examination would also assist in substantiating this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed eye disability.  The claims folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a) Please identify all disabilities associated with the Veteran's eyes and vision, to include identifying whether such disabilities are acquired or developmental defects.

b)  For any and all developmental defects of the left or right eye, was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  For any current acquired disability of the left eye or right eye, is such disability causally related to service, to include the December 1967 contusion? 

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed nose disability, throat disability, condition manifested by chronic or frequent colds, and a headache disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a)  Please identify whether the Veteran has a chronic disability affecting the nose or throat, to include any chronic allergy condition, such as allergic rhinitis or sinusitis.

b)  Is any such chronic disability affecting the nose or throat at least as likely as not (50 percent or greater probability) due to service or any incident therein?

c)  Please identify whether the Veteran has a chronic disability manifested by frequent colds.

d)  Is any such chronic disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

e)  Please identify whether the Veteran has a chronic headache disability.

f)  Is any such chronic headache disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed high blood pressure and disability manifested by pain or pressure in chest.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a)  Please identify whether the Veteran has hypertension. 

b)  Is hypertension at least as likely as not (50 percent or greater probability) due to service or any incident therein?

c)  Please identify whether the Veteran has a disability manifested by pain or pressure in the chest. 

d)  Is a disability manifested by pain or pressure in the chest at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

4.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed condition manifested by leg cramps, shoulder disability, and back disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a)  Please identify whether the Veteran has a chronic disability manifested by leg cramps, a shoulder disability, or a back disability.  

b)  Is any disability manifested by leg cramps, at least as likely as not (50 percent or greater probability) due to service or any incident therein?

c)  Is any shoulder disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

d)  Is any back disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed stomach and intestinal disabilities.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a)  Please identify whether the Veteran has a chronic disability affecting the stomach or whether the Veteran has a chronic intestinal disability.  

b)  Is any disability affecting the stomach or intestinal system at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the nature and etiology of his claimed residuals of tuberculosis.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

Please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of tuberculosis due to service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed ear disability.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

a)  Please identify whether the Veteran has a disability affecting the ears, to include hearing loss.  

b)  Please state whether it is at least as likely as not (a 50 percent or higher degree of probability) that any disability of the ears, to include bilateral hearing loss, had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

8.  Contact the Veteran and request that he provide more information regarding his dental claim - whether it is due to in-service dental treatment and/or from in-service dental trauma

9.  After associating the Veteran's response, if any, from directive #8, schedule the Veteran for a VA dental examination for the purpose of determining the nature and etiology of his claimed dental disability(ies).  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  The examiner is asked to:

a) Identify all dental disorders.

b) For each diagnosed disorder, state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise related to service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

10.  Thereafter, readjudicate the service connection issues.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


